
	
		II
		Calendar No. 1007
		110th CONGRESS
		2d Session
		S. 3499
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mr. Bingaman, from the
			 Committee on Energy and Natural
			 Resources, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To protect innocent Americans from violent crime in
		  national parks.
	
	
		1.Use of firearms in units of
			 the National Park System and the National Wildlife Refuge System
			(a)Congressional
			 FindingsCongress finds the
			 following:
				(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed;
				(2)Section 2.4(a)(1)
			 of title 36, Code of Federal Regulations, provides that except as
			 otherwise provided in this section and parts 7 (special regulations) and 13
			 (Alaska regulations), the following are prohibited: (i) Possessing a weapon,
			 trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or
			 net;
				(3)Section 27.42 of
			 title 50, Code of Federal Regulations, provides that, except in special
			 circumstances, citizens of the United States may not possess, use, or
			 transport firearms on national wildlife refuges of the United States
			 Fish and Wildlife Service;
				(4)The regulations
			 described in paragraphs (2) and (3) prevent individuals complying with Federal
			 and State laws from exercising the second amendment rights of the individuals
			 while at units of—
					(A)the National Park
			 System; and
					(B)the National
			 Wildlife Refuge System;
					(5)The existence of different laws relating to
			 the transportation and possession of firearms at different units of the
			 National Park System and the National Wildlife Refuge System entraps
			 law-abiding gun owners while at units of the National Park System and the
			 National Wildlife Refuge System; and
				(6)The Federal laws should make it clear that
			 the second amendment rights of an individual at a unit of the National Park
			 System or the National Wildlife Refuge System should not be infringed.
				(b)Protecting the
			 right of individuals To bear Arms in units of the National Park System and the
			 National Wildlife Refuge SystemThe Secretary of the Interior shall not
			 promulgate or enforce any regulation that prohibits an individual from
			 possessing a firearm including an assembled or functional firearm in any unit
			 of the National Park System or the National Wildlife Refuge System if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of the firearm is in
			 compliance with the law of the State relating to the possession of a firearm in
			 a State park, State wildlife refuge, or similar unit of State land in the State
			 in which the unit of the National Park System or the National Wildlife Refuge
			 System, or that portion thereof, is located.
				
	
		September 16, 2008
		Read twice and placed on the calendar
	
